DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14- are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 7,080,476 to King.

Regarding claim 1, King discloses a fish lure comprising:
A body portion (lure body 31) and
A tail portion extending from a rear portion of the body portion (tail portion 7), wherein the tail portion includes a set of tail forks (fork extensions 11), a tail neck (forked tail neck 9), and an angle of intersection between the tail forks and the tail neck that cause the tail portion to perform a fluttering movement as the fish lure travels through water (column 7, lines 61-64 disclose “as the dual vertical forked tail lure 24 is retrieved through a water body at a selected speed, both of the forked tail portions 7 of the dual forked tail portion 26 flutter, “swim”, and vibrate as heretofore described”),; 
Wherein the fluttering movement includes an anticlockwise rotation occurring when the aft tail portion moves laterally to the right and a clockwise rotation when the aft tail portion moves laterally to the left (as shown in the top down view in Figure 2, when the aft tail portion 7 moves laterally to the right [or towards the top of the page as shown in Figure 2], the tail moves in an anticlockwise rotation around the tail neck 9, and when the aft tail portion moves laterally to the right [or towards the bottom of the page as shown in Figure 2], the tail moves in a clockwise rotation).

Regarding claim 15 (dependent on claim 14), King discloses the tail portion further comprising a notch cut into each side of the aft tail portion, wherein each notch is adjacent to a center point of the aft tail portion.  Figures 13-25 show tail neck 9 comprising a notch cut into each side of the aft tail portion, and the side profile shown in the other figures show the neck being adjacent to a center point of the aft tail portion.

Regarding claim 16 (dependent on claim 15), King discloses a number of degrees of rotation of the anticlockwise rotation and the clockwise rotation is adjusted by changing a width of each notch.  Column 7, lines 2-6 disclose “The degree of curvature and the length of the block tail extension 18 may vary, along with the size and thickness of the block tail shoulder 16, to define a desired degree of vibration of the block tail portion 15 and the block tail body 20”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10, and 22 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,080,476 to King in view of WO 2015/004649 by Gurevich.  

Regarding claim 1, King discloses a fish lure comprising:
A forward body portion (lure body 31) and an aft tail portion extending from a rear portion of the body portion (tail portion 7); 
One or more textured appendages extending from the forward body portion (fins 32 and 33), the one or more textured appendages increasing the drag of the fish lure by enhancing a skin friction of the fish lure to produce a secondary action as the fish lure moves through the water (column 8, lines 32-37); and 
The tail portion including a set of tail forks (fork extensions 11), a tail neck (forked tail neck 9), and an angle of intersection between the tail forks and the tail neck (see Figures 1 and 2) that causes the aft tail portion to perform a fluttering movement as the fish lure travels through the water (column 7, lines 61-64 disclose “as the dual vertical forked tail lure 24 is retrieved through a water body at a selected speed, both of the forked tail portions 7 of the dual forked tail portion 26 flutter, “swim”, and vibrate as heretofore described”),
Wherein the fluttering movement includes an anticlockwise rotation occurring when the aft tail portion moves laterally to the right and a clockwise rotation when the aft tail portion moves laterally to the left (as shown in the top down view in Figure 2, when the aft tail portion 7 moves laterally to the right [or towards the top of the page as shown in Figure 2], the tail moves in an anticlockwise rotation around the tail neck 9, and when the aft tail portion moves laterally to the right [or towards the bottom of the page as shown in Figure 2], the tail moves in a clockwise rotation).  
King does not disclose a buoyancy-ballast system embedded in the forward body portion, the buoyancy-ballast system including a buoyancy component for keeping the lure upright and buoyant in the water and a ballast component for causing the lure to sink in an upright position without rolling.  However, this limitation is taught by Gurevich.  Paragraph 54 discloses “because the weight 4 and therefore the center of gravity of the head portion 1 located below the center of buoyancy of the head portion 1 and below the rotation axis R-R there will be strong righting torque applied to the head portion 1 and to the body portion 2”, and paragraph 56 discloses “The material which can be used for the body portion 2 can be…silicone”.  It would be obvious to a person having ordinary skill in the art to modify King using the teachings from Gurevich in order to maintain the lure in the upright orientation.

Regarding claim 2 (dependent on claim 1), King discloses the at least one textured appendage being positioned as at least one of a pectoral fin, dorsal pin, pelvic fin, or anal fin (dorsal block fin 32).

Regarding claim 3 (dependent on claim 1), Gurevich further teaches the at least one appendage comprising at least one of a soft plastol, soft polymer, or soft silicone.  Paragraph 56 discloses “The material which can be used for the body portion 2 can be plastisol, silicone, rubber, polyurethane or the like”.  

Regarding claim 4 (dependent on claim 1)¸ King discloses the secondary action includes a horizontal or vertical movement of the one or more textured appendages, and the at least one or more textured appendages comprising at least one of longitudinal flexibility, vertical flexibility, or rotational flexibility to create the secondary action.  Column 8, lines 32-37 disclose “when the dual block fin lure 30 is fitted with a hook 6 and retrieved through a water body, the dorsal block fin 32, caudal block fin 33 and the forked tail portion 7, as well as the neck extension 9a and the dual block fin body 31, all undulate and “swim” from side-to-side”.  

Regarding claim 5 (dependent on claim 1), King discloses the forward body portion being shaped like a shad, trout, bluegill, catfish, baby bass, crappie, squaw fish, hitch, sculpin, or other bait fish.  Figure 1 shows the body portion shaped like a bait fish.  

Regarding claim 6 (dependent on claim 1), King discloses the one or more textured appendages comprising at least one of a grooved surface and a scaled surface.  Figures 28 and 29 shows fins 32 and 33 having a grooved surface.

Regarding claim 7 (dependent on claim 1), King discloses the aft tail portion further comprising a notch cut into each side of the aft tail portion, wherein each notch is adjacent to a center point of the aft tail portion.  Figures 13-25 show tail neck 9 comprising a notch cut into each side of the aft tail portion, and the side profile shown in the other figures show the neck being adjacent to a center point of the aft tail portion.

Regarding claim 8 (dependent on claim 7), King discloses a number of degrees of rotation of the anticlockwise rotation and the clockwise rotation is adjusted by changing a width of each notch.  Column 7, lines 2-6 disclose “The degree of curvature and the length of the block tail extension 18 may vary, along with the size and thickness of the block tail shoulder 16, to define a desired degree of vibration of the block tail portion 15 and the block tail body 20”.  

Regarding claims 9 (dependent on claim 7) and 10 (dependent on claim 7), King does not explicitly disclose a number of degrees of rotation of the anticlockwise rotation and the clockwise rotation is increased by expanding a width of each notch or decreased by reducing a width of each notch.  However, it would be obvious to a person having ordinary skill in the art that increasing the width of the notch cut into tail neck 9 would make the neck thinner, and therefore increase how much motion is allowed by the tail neck, and decreasing the width of the notch cut into tail neck 9 would make the neck thicker, and therefore decrease how much motion is allowed by the tail neck.
King does not disclose reducing the width of each notch from an original width of between five and ten millimeters to a reduced width between one tenth of a millimeter and four and nine tenths millimeters or reducing a width of each notch from an original width of between five and ten millimeters to a reduced width between one tenth of a millimeter and four and nine tenths millimeters.  However, column 7, lines 2-6 disclose “The degree of curvature and the length of the block tail extension 18 may vary, along with the size and thickness of the block tail shoulder 16, to define a desired degree of vibration of the block tail portion 15 and the block tail body 20”.  It would thus be obvious to a person having ordinary skill in the art to make the thickness of the tail of whatever width was desired to produce the desired degree of vibration.

Claims 17-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,080,476 to King.  

Regarding claims 17 (dependent on claim 14), 18 (dependent on claim 17), 19 (dependent on claim 14) and 20 (dependent on claim 19), King discloses the tail portion further comprising a notch cut into each side of the tail portion.  Figures 13-25 show tail neck 9 comprising a notch cut into each side of the aft tail portion, and the side profile shown in the other figures show the neck being adjacent to a center point of the aft tail portion.
King does not explicitly disclose each notch having an expanded width that provides at least twenty degrees of rotation during the anticlockwise rotation and the clockwise rotation, wherein the expanded width is between eleven and thirty millimeters, each notch has a reduced width that provides less than twenty degrees of rotation during the anticlockwise rotation and the clockwise rotation, wherein the reduced width is between one tenth of one millimeter and four millimeters.  However, column 7, lines 2-6 disclose “The degree of curvature and the length of the block tail extension 18 may vary, along with the size and thickness of the block tail shoulder 16, to define a desired degree of vibration of the block tail portion 15 and the block tail body 20”.  It would thus be obvious to a person having ordinary skill in the art to make the thickness of the tail of whatever width was desired to produce the desired degree of vibration.

Allowable Subject Matter
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches a fish lure comprising the forward body portion, aft tail portion, buoyancy-ballast harness, and aft tail portions to produce a fluttering motion as claimed, but does not teach nor suggest such a fish lure wherein the fluttering movement including the top curved lobe flexes vertically down and the bottom curved lobe flexes vertically up during the lateral left and right movements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642